Citation Nr: 0614410	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  05-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for pulmonary emphysema, 
claimed as secondary to exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1943 to July 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York. The veteran had a hearing before the Board in 
November 2005 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran initiated his claim in September 2003 alleging 
his current emphysema is a result of being exposed to 
ionizing radiation and other toxins while serving in 
Nagasaki, Japan shortly after the dropping of the atomic 
bomb. At his hearing, the veteran testified that during his 
tour in Japan, he went into caves and was exposed to dust and 
other toxins in the air. 

The Board initially notes that it concedes the veteran's in-
service exposure to radiation. His service personnel records 
confirm his tour in Nagasaki, Japan from September 1945 to 
June 1946 where, at the time, he worked as a tank crewman.


The RO, in denying the veteran's claim, concluded that 
although there is proof of in-service exposure to radiation, 
emphysema is not a presumptive condition associated with 
exposure to radiation. See 38 U.S.C.A. § 1112(c) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.309(d) (2005). Although a claimant 
may not be entitled to a statutory presumption, consideration 
must be given to whether direct service connection is 
warranted. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994). In this case, the RO did not consider whether the 
veteran may be entitled to direct service connection given 
the conditions of the locale at the time he served in Japan. 
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

The veteran, during his November 2005 hearing, testified that 
he has been treated by different doctors within the SI 
medical group for the last five or six years. The RO should 
attempt to obtain these medical records.

A current diagnosis of emphysema (if found) and the veteran's 
service personnel records are not dispositive, but they are 
enough to raise the possibility that the claimed condition 
could be related to his in-service tour in Japan, such as to 
mandate providing him an examination. See Duenas v. Principi, 
18 Vet. App. 512 (2004). A VA examination may be needed. 

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from the SI medical 
group (for any and all treatment 
substantiating his November 2005 
testimony). These medical records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed. All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.



2. After the above is completed and if, 
but only if, a current diagnosis for any 
pulmonary disorder is found, schedule the 
veteran for an appropriate examination 
for the claimed condition of pulmonary 
emphysema to determine the nature, 
severity and likely etiology of any and 
all respiratory conditions. The examiner 
should specifically comment on whether 
any of his conditions are the result of 
exposure to ionizing radiation or any 
other event in service (i.e., dust or 
other airborne particles).  

The claims folder must be reviewed by the 
examiner and the examiner should provide 
a complete rationale for any opinion 
given without resorting to speculation. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3. After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues, 
considering all applicable laws and 
regulations. If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond. Thereafter, the claim should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


